John G. Roberts, Jr.: We'll hear argument first this morning in Case 10-1491, Kiobel v. Royal Dutch Petroleum. Mr. Hoffman.
Paul Hoffman: Mr. Chief Justice, and may it please the Court: The principal issue before this Court is the narrow issue of whether a corporation can ever be held liable for violating fundamental human rights norms under the Alien Tort Statute. Under Respondents' view, even if these corporations had jointly operated torture centers with the military dictatorship in Nigeria to detain, torture, and kill all opponents of Shell's operations in Ogoni, the victims would have no claim.
Anthony M. Kennedy: But, counsel, for me, the case turns in large part on this: page 17 of the red brief. It says, "International law does not recognize corporate responsibility for the alleged offenses here. " And the -- one of the -- the amicus brief for Chevron says, "No other nation in the world permits its court to exercise universal civil jurisdiction over alleged extraterritorial human rights abuses to which the nation has no connection. " And in reading through the briefs, I was trying to find the best authority you have to refute that proposition, or are you going to say that that proposition is irrelevant?
Paul Hoffman: Well, there -- there are a couple of questions within that.
Anthony M. Kennedy: And it -- it involves your whole argument, of course.
Paul Hoffman: It does. Yes. [Laughter] And -- and let me start by saying that the international human rights norms that are at the basis of this case for the plaintiffs -- crimes against humanity, torture, prolonged arbitrary detention, extrajudicial executions -- all of those human rights norms are defined by actions. They're not defined by whether the perpetrator is a human being or a corporation or another kind of entity. And so, I think that the -- the Respondents are wrong when they say that international law does not extend to -- to those kinds of acts. They do -- it does. And the United States agrees with that position. What they have tried to -- to conflate is the question about whether international law -- the international law norms apply to a corporation or a person with whether there's a -- an international consensus with respect to how those norms should be enforced, particularly within domestic civil jurisdiction as opposed to criminal jurisdiction.
Anthony M. Kennedy: But in -- in the area of international criminal law, which is just analogous, I recognize, there is a distinction made between individuals and corporations.
Paul Hoffman: Well, there's a distinction made within the jurisdiction of certain modern international criminal tribunals. And Respondents take their position too far in this, because what they've said is that the fact that corporations can't be found liable criminally under the International Criminal Court, for example, means that the norms, the underlying norms -- genocide, crimes against humanity, and war crimes when it comes to the International Criminal Court -- don't apply to corporations. And that's -- that clearly is wrong because the United Kingdom and Netherlands, for example, the two home countries of -- of these corporations has passed domestic implementing legislation that imposes criminal penalties for violations of those very norms. So, there's no question that it can be done. What the most important -- I think one of the most important principles in this case is that international law, from the time of the Founders to today, uses domestic tribunals, domestic courts and domestic legislation, as the primary engines to enforce international law.
Ruth Bader Ginsburg: Mr. Hoffman--
John G. Roberts, Jr.: You began by -- by--
Ruth Bader Ginsburg: --Mr. Hoffman, I -- I thought that Justice Kennedy asked you, is there another nation that has a counterpart to 1350 that imposes civil liability on corporations for violations of customary international law, whether the conduct occurred abroad, the harmed person is employed, and the defendant is not a U.S. resident?
Paul Hoffman: Well, the -- there are two parts to -- to my answer to that. One is that the Alien Tort Statute is a -- is a unique way of enforcing the law of nations, in terms of the way that the Founders married tort law and violations of the law of nations. In the international human rights amicus brief, the amicus brief of international human rights organizations, at pages 18 to 22, there's a whole series of cases where the domestic courts and domestic legislation of various states around the world have addressed those kinds of issues. And so, there isn't an exact analogue to the Alien Tort Statute, but there's no question that domestic legislation and domestic courts have taken on these kinds of issues.
Samuel A. Alito, Jr.: Well, there's no particular connection between the events here and the United States. So, I think the question is whether there's any other country in the world where these plaintiffs could have brought these claims against the Respondents.
Paul Hoffman: Well, let me address the -- I think this comes under the general rubric of extraterritoriality.
Samuel A. Alito, Jr.: But is there a yes or no answer to that question or not?
Paul Hoffman: I believe that they -- that the answer to that would be yes.
Samuel A. Alito, Jr.: Where?
Paul Hoffman: I think that they could be brought in Holland or the United Kingdom for events in Nigeria. I think that the cases that are discussed as those--
Samuel A. Alito, Jr.: Any other country other than the country of the citizenship of the defendants?
Paul Hoffman: --I don't know if this precise case could be brought. I know that the -- we have a principle of transitory torts, and so, one -- and I believe other countries have that principle as well. So, in terms of the underlying tort action, we have plaintiffs who are U.S. residents and were U.S. residents when they filed this case. They found a tortfeasor within the United States that they believe was responsible for these torts, and from Mostyn v. Fabrigas and before, Mostyn v. Fabrigas being the 1774 case by Lord Mansfield talking about transitory tort, the courts clearly have the jurisdiction to adjudicate those kinds of tort claims.
John G. Roberts, Jr.: --If -- if there is no other country where this suit could have been brought, regardless of what American domestic law provides, isn't it a legitimate concern that allowing the suit itself contravenes international law?
Paul Hoffman: Well, that -- that issue has been raised in a number of the briefs. I would say two things: One is that that doesn't really go to the question about whether corporations can be categorically excluded from Alien Tort Statute coverage, which is really the issue that -- that was decided by the court below and which was the question presented here. Extraterritoriality has to do with a different kind of issue. I would argue that -- I mean, we've obviously argued that that's an issue that ought to be briefed on its own. But there is no international law principle that I am aware of, and I think it would need to be proved, that says that the United States Congress was disempowered at its founding from providing these kinds of tort remedies. And it was clear from the founding that the Founders at least believed that this statute would be extraterritorial.
John G. Roberts, Jr.: But it was motivated, I gather, by assaults on ambassadors here within the United States.
Paul Hoffman: Well, it was motivated by the Marbois incident and a similar incident to -- with regard to a Dutch ambassador in New York at the time of the Constitutional Convention. But if -- if the Court looked to the Bradford incident -- the incident about which Attorney General Bradford expressed his opinion in 1795, which was an opinion that this Court found very important in terms of -- of interpreting the Alien Tort Statute, the Bradford opinion had to do with an assault on the British colony in Sierra Leone. And so, it was not only extraterritorial in the sense of piracy, and I think everybody agrees that -- that this statute was intended to deal with piracy and maritime-related violations of the law of nations. It -- the Bradford opinion there said, even though U.S. criminal jurisdiction was limited, the civil jurisdiction under the Alien Tort Statute provided that the corporation that -- whose property was attacked within the territory of Sierra Leone--
Samuel A. Alito, Jr.: Have all the judges who have interpreted that opinion interpreted it the way you just did?
Paul Hoffman: --The Bradford opinion?
Samuel A. Alito, Jr.: Yes.
Paul Hoffman: I'm not sure in which sense. I mean, the -- yes, the -- I think that the Bradford opinion has been used--
Samuel A. Alito, Jr.: Well, what did -- how did Judge Kavanaugh interpret that on the D.C. Circuit?
Paul Hoffman: --Well, I think -- I don't recall specifically. I know that there has been some controversy about whether that was an attack in the high seas. I know there's some scholarship about that. What I would suggest to the Court, if the Court went back to the original documents that that the -- that were sent to Attorney General Bradford which -- from the British government, I think the Court would find that -- that this attack actually took place in the territory of Sierra Leone. And so, one of the reasons that we've suggested that -- that -- that the extraterritoriality issue deserves full treatment if the Court is troubled by it, in a case where there is full briefing, because in this case it was raised by the -- by -- by the Respondents' amici largely, although the Respondents have raised it, and there -- the historians that have expressed opinions on corporate liability and others that would be interested in this question have not been able to put the other side before the Court. And I think there's a very -- there are very important--
Samuel A. Alito, Jr.: The first sentence in your brief and the statement of the case is really striking: "This case was filed by 12 Nigerian Plaintiffs who alleged that Respondents aided and abetted the human rights violations committed against them by the Abacha dictatorship in Nigeria between 1992 and 1995. " What does a case like that -- what business does a case like that have in the courts of the United States?
Paul Hoffman: --Well--
Samuel A. Alito, Jr.: There's no connection to the United States whatsoever. The Alien Tort Statute was enacted, it seems to be -- there seems to be a consensus, to prevent the United States -- to prevent international tension, to -- and -- does this -- and this kind of a lawsuit only creates international tension.
Paul Hoffman: --Well, the Alien -- if I could start with the second part first. The Alien Tort Statute certainly was passed to do that, but also as an expression of the Nation's commitment to international law, I think primarily as a -- as statement of this country's commitment to international law as a new member of the community of nations. And if -- if you look at the incidents like the Marbois incident or--
Samuel A. Alito, Jr.: Do you really that think the first Congress wanted victims of the French Revolution to be able to sue in -- in the court -- to sue French defendants in the courts of the United States?
Paul Hoffman: --I think that what -- I think the question would have been, is there a law of nations violation? For example, in the Marbois incident, say the -- Marbois was -- was attacked by Longchamps outside the United States, but Longchamps came to take refuge in the United States, and the French government said you have somebody living in your country that has attacked our ambassador in violation of the law of nations. I think the United States -- I think the same principle -- the United States would have wanted to do something for the French government in response to that, because it would have been giving refuge to someone who had violated the law of nations. And -- and the same principle has been applied in the modern era to -- to giving no safe haven to torturers and others.
Ruth Bader Ginsburg: That sounds--
Elena Kagan: Mr. Hoffman, could I--
Ruth Bader Ginsburg: --That sounds very much like Filartiga. And I thought that -- that Sosa accepted that Filartiga would be a viable action under the tort claims act. So, I thought what we were talking about today, the question was is it only individual defendants or are corporate defendants also liable?
Paul Hoffman: A lot of the extraterritoriality issues would apply to the cases that this Court endorsed in Sosa.
Anthony M. Kennedy: But I agree that we can assume that Filartiga is a binding and important precedent for the Second Circuit. But in that case the only place they could sue was in the United States. He was an individual. He was walking down the streets of New York, and the victim saw him walking down the streets of New York and brought the suit. In this case, the corporations have residences and presence in many other countries where they have much more -- many more contacts than here.
Paul Hoffman: And those issues, generally speaking, are resolved by other doctrines rather than an exclusion of corporations categorically from the statute.
Stephen G. Breyer: Can I go back to -- are you finished with that answer?
Paul Hoffman: I was -- the only thing I was going to add to that is that a doctrine like forum non conveniens or personal jurisdiction would deal with the issues about whether this is the most appropriate forum. And those doctrines apply whether it's an Alien Tort Statute case or it's a common law tort case. These plaintiffs could bring this case in State court. What the Alien Tort Statute does is provide a federal forum when these torts are in violation of the law of nations. And that's really what it -- what the Founders intended and what -- and what it does. I'm sorry.
Stephen G. Breyer: I just want some clarification on the first question that Justice Kennedy asked. Well -- I'll get it in reading about it. You go ahead. You want to reserve your time. I can find the answer to what I was going to ask.
Paul Hoffman: If there aren't any further questions right now, I'd reserve the balance of my time.
John G. Roberts, Jr.: Thank you, Mr. Hoffman. Mr. Kneedler.
Edwin S. Kneedler: Mr. Chief Justice, and may it please the Court: The court of appeals erred in its categorical ruling that a corporation may never be held liable under the Alien Tort Statute regardless of the nature of the norm, the locus of the wrong, or the involvement of the state.
Sonia Sotomayor: Mr. Kneedler, could you explain to me the -- the difference between respondeat superior liability and corporate liability? In -- in the briefs there seems to be an assumption that respondeat superior liability is -- is permissible, and the only issue is whether corporate liability is. Is there a difference between the two doctrines?
Edwin S. Kneedler: Well, I think the difference is really a matter of degree. I mean, under respondeat superior liability, a corporation is normally responsible, liable for the acts of its agents. Judge Posner in the Seventh Circuit Flomo decision suggested that in the nature -- in this category of cases, assuming that the ATS would allow a common law cause of action for conduct in another country, that maybe there should be more limited respondeat superior limited principles because the action would occur in circumstances were the corporation sought to be held liable may not have much -- much control over it. Where the corporation itself is liable -- and this would be true in criminal law and presumably in -- in tort law -- would usually require some action by those responsible for running the corporation or high enough up the chain of command--
Elena Kagan: But, Mr. Kneedler, when you--
Edwin S. Kneedler: --that policy--
Elena Kagan: --Excuse me.
Edwin S. Kneedler: --I'm sorry.
Elena Kagan: When you say in your brief that we should look at this as a remedial question, as a question of enforcement, do you say that because you're thinking of this as a vicarious liability case? In other words, there's an individual person who clearly has violated a norm of international law, and then the question of whether to hold the corporation liable is an enforcement question; or would you say that it's also an enforcement question when we're talking about direct corporate liability?
Edwin S. Kneedler: I -- I think it's both. Particularly the latter, but I think the former as well. As Mr. Hoffman said, international law norms proscribe certain conduct, but the enforcement of that is left to each nation.
Antonin Scalia: Well, but -- but I find it difficult to understand why we -- we would not hold foreign sovereigns liable under this Act, that they're excluded despite -- despite its language; and yet, we cannot inquire whether persons other than sovereigns are covered. What is -- what is the distinction between the two?
Edwin S. Kneedler: With respect to sovereigns, a sovereign could not be held liable for -- at least for conduct outside the United States, because of the Foreign Sovereign Immunities Act. That's -- that's what this Court held in the Amerada Hess case. Within the United States, if a foreign sovereign committed a tort, the Foreign Sovereign Immunities Act, subject to certain limitations, would allow--
Elena Kagan: But I think this--
Antonin Scalia: This is more specific than the Foreign Sovereign Immunities Act. It deals with a much more narrow category of case. And I do not think that the Foreign Sovereign Immunities Act would be interpreted to eliminate the sovereign's liability, if indeed this statute provided for it.
Edwin S. Kneedler: --Well, the court in Amerada Hess did hold that, that -- and it made an important--
Antonin Scalia: Yes.
Edwin S. Kneedler: --It made a point that is important to this case as well. It said that while the Alien Tort Statute identifies who the plaintiff must be -- the plaintiff must be an alien -- it does not identify who the defendant may be, and that if there are limitations on who the defendant may be, from other sources of law and foreign sovereign immunity would be one of them, then the suit could not go forward against the foreign sovereign.
Elena Kagan: --But, Mr. Kneedler, in Sosa, and this is the footnote 20, we said that the question of whether you were a state actor or not a state actor might be relevant to the question of whether there was a substantive norm that applied to you. And I guess the question here is why that same analysis doesn't apply to the question of whether there is corporate liability. In other words, is there a substantive norm that applied to corporations? Maybe there is, maybe there isn't, but that that's the question as opposed to what you suggest in your brief, that really we should just think of this as a question of enforcement which is entirely up to Federal common law. And I guess the question is: Why think of it as enforcement rather than as a substantive obligation?
Edwin S. Kneedler: Well, first looking at footnote 20 in -- in Sosa, it -- what the footnote says, that a related consideration, meaning related to whether the particular norm satisfies the criteria in Sosa, is whether international law extends the scope of liability for a violation of a given norm to the perpetrator being sued. If the defendant is a private actor such as a corporation or individual--
Elena Kagan: No, I'm not saying footnote 20--
Edwin S. Kneedler: --Right.
Elena Kagan: --It addressed a different question, but it's an analogous question. If the question of whether non-state actors are part of the substantive obligation question, why, too, isn't the question of whether international law extends to corporations?
Edwin S. Kneedler: But -- because the state actor aspect of it goes to the question of the conduct. Does the conduct itself violate the norm? I think it's a -- but beyond that, it's enforcement. I think it's important to bear in mind that the Alien Tort Statute uses the word "tort". And it's--
Antonin Scalia: But it -- I didn't understand the point you just made, that the sovereign immunity part goes to -- to the conduct?
Edwin S. Kneedler: --Well, it goes to whether the defendant can be sued, the sovereign immunity does.
Antonin Scalia: Why doesn't the corporate thing go precisely to the same question.
Edwin S. Kneedler: Because there is no independent prohibition in international law or domestic law against suing a corporation the way there is for a foreign sovereign. To the contrary--
John G. Roberts, Jr.: But whether -- I'm sorry.
Edwin S. Kneedler: --I was just going to say, to the contrary, at the time the Alien Tort Statute was adopted, corporations could be held liable. This Court's decision in Chandler recently surveyed the -- the law and corporations could be held liable in tort.
John G. Roberts, Jr.: But under international law, it is critically pertinent who's -- who's undertaking the conduct that is alleged to violate international norms. If an individual private group seizes a ship, it's piracy. If the navy does it, it's not. Governmental torture violates international norms. Private conduct does not. So, why doesn't the -- why isn't the same pertinence -- your argument seems to be that all you need to do is find an event, torture, piracy, whatever, and then it's up to the domestic law whether or not particular entities can be sued.
Edwin S. Kneedler: I -- I think that's correct, and--
John G. Roberts, Jr.: As a statement of your position.
Edwin S. Kneedler: --Yes.
John G. Roberts, Jr.: But it doesn't work when you're talking about state -- whether it's a state conducting the illegal conduct or somebody else. So, why -- that's not up to the domestic--
Edwin S. Kneedler: No, because that goes to the definition of the norm. But if we -- if we take -- if we take the Alien Tort Statute, in 1907, the Attorney General concluded that an irrigation company could be sued for violating a treaty. If we take the examples that gave rise to the Alien Tort Statute, if a process serving company -- if one of its agents went into an ambassador's house and tried to serve process, that was a criminal violation at the time.
Anthony M. Kennedy: But you go much -- you go much further. Suppose an American corporation commits human trafficking with U.S. citizens in the United States. Under your view, the U.S. corporation could be sued in any country in the world, and it would -- and that would have no international consequences. We don't look to the international consequences at all. That's -- that's the view of the Government of the United States, as I understand.
Edwin S. Kneedler: No. The question of extraterritorial application is distinct from the question of whether a corporation can be held liable.
Stephen G. Breyer: So -- so, why -- why then -- you want to answer in your brief -- and this-- question, I find impossibly difficult, maybe highly fact-dependent. There is no United States Supreme Court of the World. There is no way of getting unified law on the points of whether when we interpret a common law Federal -- a system of Federal common law to decide whether a corporation can be defendant -- a defendant in a certain kind of case. Every other country could do the same. And there's no way of resolving it. All right? So, I find that a difficult question. I don't know why that's in this case. I would have thought the question in this case is, can a private actor be sued for certain violations of -- of substantive criminal law? The answer's "yes". Okay? Genocide, for example. And then the question is -- a corporation is a private actor. And is there any reason why, just like any other private actor, a corporation couldn't be sued for genocide? And there the answer is I don't know, but I'll find out when the other side argues. You see? [Laughter] So, I -- I think this is unnecessarily complicated. They made a -- a categorical rule. They said never sue a corporation. I seem to think possibly of counterexamples. Pirates, Incorporated.
Edwin S. Kneedler: Right.
Stephen G. Breyer: You know? I mean -- so -- so, why isn't that -- why are we going into -- I mean, you have good reason for doing it, and I want to hear why.
Edwin S. Kneedler: Well, our -- our position is straightforward. Just as you said, the question of whether a corporation should be held liable we think should be based on the fact that the ATS refers to torts. And in applying -- this question we think is not complicated. In fashioning Federal common law to decide whether there should be a common law cause of action, the ATS's reference to tort law, I think, directs the Court to domestic tort law, and the question of whether a corporation can be held liable under domestic tort law. And it clearly can be. It could be at the time this statute was enacted, and it can be today.
John G. Roberts, Jr.: --Thank you, Mr. Kneedler. Ms. Sullivan.
Kathleen M. Sullivan: Mr. Chief Justice, and may it please the Court: I'd like to begin with the answer to Justice Kennedy's first question. Justice Kennedy asked and Justice Breyer renewed the question, is there any source in customary international law throughout the world that holds corporations liable for the human rights offenses alleged here? And the answer is there is none.
Stephen G. Breyer: You say there is not a case. That's a different matter.
Kathleen M. Sullivan: Not a case--
Stephen G. Breyer: Yes, but that's a different matter because you can have a principle that applies even though there isn't a case. And the principle that here would apply is what I said, Pirates, Incorporated. Do you think in the 18th century if they'd brought Pirates, Incorporated, and we get all their gold, and Blackbeard gets up and he says, oh, it isn't me; it's the corporation -- do you think that they would have then said: Oh, I see, it's a corporation. Good-bye. Go home. [Laughter]
Kathleen M. Sullivan: --Justice Breyer, yes, the corporation would not be liable.
Stephen G. Breyer: All right. Well, what source have you--
Kathleen M. Sullivan: The corporation would not be liable.
Stephen G. Breyer: --What source have you for that proposition?
Kathleen M. Sullivan: The -- look to Justice Story in U.S. v. Smith, cited in the Respondents' brief at footnote 12. It looks to piracy. And piracy is allowed -- in rem actions. You could seize the ship with which the piracy was committed, as you could later slave trading ships. But you could not seize another ship, and you could not seize the assets of the corporation. So, piracy--
Stephen G. Breyer: You couldn't seize another person other than Blackbeard. That's why -- if the ship is owned by a corporation, and they sue the corporation in 18 -- 17 whatever it was -- '96 or something, what reason do we have to think that the corporation would have lost -- I mean, would have won?
Kathleen M. Sullivan: --Your Honor, let's be clear that Sosa referred to specific norms. So, the answer to Pirates, Inc., does not determine the answer in this case, which is about whether corporations can commit post-Nuremberg human rights offenses. A given norm must be applicable to a corporation. So, even if I gave you Pirates, Inc., it wouldn't decide this case. But in fact Pirates, Inc., was not suable; it was the ship that could be seized. But to answer Your Honor's question about the genocide convention, perhaps I could go back. I want to be very clear: We're not arguing there needs to be an international adjudicated case finding a corporation liable in order for Petitioners to win, but they have failed to show anything in the conventions, the non-binding treaties engaged in by multiple nations. They failed to show anything in custom or practice. They failed--
Elena Kagan: But, Ms. Sullivan, I think that that's mostly because all of these are written to prohibit certain acts, and they don't talk about the actors. So, if I could, you know, draw an analogy, it's as if somebody came and said, you know, this -- this norm of international law does not apply to Norwegians. And you -- well, there's no case about Norwegians. And it doesn't specifically say "Norwegians". But, of course, it applies to Norwegians because it prevents everybody from committing a certain kind of act.
Kathleen M. Sullivan: --But, Justice Kagan, international law does speak to who may be liable, which you correctly identified as a substantive question, not a question of enforcement. And international law holds corporations liable for some international law violations. Look to the convention on the suppression of the financing of terrorism, which speaks about legal entities, or the convention on bribery of public officials, which speaks about legal persons. But the human rights offenses here do not arise from conventions like those which allow corporate liability. To the contrary. The human rights offenses here arise from conventions that speak to individual liability. The liability of individuals. And, Justice Breyer, in precise answer to your question about the convention on genocide, if you look to the Chevron brief on page 20 -- this is the amicus brief of Chevron filed by Professor Goldsmith. On page 20, it quotes in full the relevant passage from the genocide convention, Article IV. I'm sorry there are many briefs, but perhaps if I could read it to Your Honors, I will read it in full. It says that "persons committing genocide or any of the other acts enumerated in Article III shall be punished whether they are constitutionally responsible rulers, public officials or private individuals. " And Justice Kagan, all the other relevant conventions also speak about natural persons. The convention against torture speaks about him, not it. And when Congress, in the one time it implemented the conventions that are the source of the human rights offenses that are alleged here, Congress in the Torture Victim Protection Act said that the suit may be brought against individuals. And it expressly declined to use the term "persons", which could embrace corporations. And we've--
John G. Roberts, Jr.: You're getting ahead of yourself. We haven't decided that question just yet. [Laughter]
Ruth Bader Ginsburg: But this statute doesn't use the word "individual", and it doesn't use the word "person". As far as a corporate entity is concerned, a corporate -- a corporation could sue, could be a plaintiff under the Alien Tort Statute, could it not? There's no--
Kathleen M. Sullivan: --Justice Ginsburg, a corporation could sue if it were an alien, and if you decided the alien embraced corporations. And of course, the Attorney General Bradford opinion from 1795, which I agree with the Chief Justice, extended -- and with Justice Alito -- did not extend to conduct in other countries; it extended only to conduct on the high seas. But Bradford -- the Bradford opinion, if you give it any credit, only establishes that a corporation may be a plaintiff. It does not speak to the question here, which is whether a corporation may be a defendant.
Elena Kagan: Miss Sullivan, take an example that has all the extraterritoriality aspects of this case taken away from it. Let's assume that the French ambassador is assaulted or attacked in some way in the United States, and that that attack is by a corporate agent. Would we say that the corporation there cannot be sued under the Alien Tort Statute?
Kathleen M. Sullivan: Yes, Your Honor. You would say that because there is no assaulting ambassador norm that applies to corporations. I just want to go back and--
Elena Kagan: Could you explain to me -- we would have to sue the person individually?
Kathleen M. Sullivan: --Exactly. Exactly.
Elena Kagan: What -- so this goes back to-- Justice Breyer's question. Where do you find that in international law? Where -- where does it say, when the French ambassador is sued in the United States by a corporate agent, we can't sue the corporation?
Kathleen M. Sullivan: The burden rests on the Petitioners to show that the norm is established by international law; not on us to show that corporate liability is any--
Antonin Scalia: Congress could -- could pass a statute to that effect.
Kathleen M. Sullivan: --Could absolutely. Congress tomorrow, Justice Scalia--
Antonin Scalia: The issue is whether this did it or not.
Kathleen M. Sullivan: --This did not. And what international law has not established -- not just through cases, Justice Breyer, but through any source, convention, or custom -- if you look to the jurisdictional statutes of the ICC -- the Rome Statute--
Elena Kagan: You don't -- of course one could bring an ATS suit against the individual. Is that right?
Kathleen M. Sullivan: --Yes, Your Honor.
Elena Kagan: Now, all United States law and mostly in other countries' law would hold the corporation liable for the individual's act. Isn't that right? That's a general principle of law.
Kathleen M. Sullivan: Justice Kagan, let's be clear to separate two very different causes of action. There is no country, and to answer Justice Ginsburg's first question, there is no country in the world that provides a civil cause of action against a corporation under their domestic law for a violation of the law of nations. In Mr. Hoffman's hypothetical, if there were a suit in England or in the Netherlands, it would be for assault and battery, wrongful death, or--
Elena Kagan: Miss Sullivan that would be true against an individual as well. The ATS is just a unique statute. It's unique against individuals, and it's unique against corporations. That doesn't answer the question that you're here to address which is whether corporations are meaningfully different from individuals.
Kathleen M. Sullivan: --They are meaningfully different from individuals under international law which is the crucial choice of law question that you need to answer here. The crucial question that is at the threshold is which law determines whether corporations are liable.
Stephen G. Breyer: I think you are right on that point. What about slavery? Genocide -- I see your point in the Goldsmith brief. But what about slavery? That seems like contrary to international law norms, basic law norms, it could be committed by an individual. And why, if it could be committed by an individual, could it not also be committed by a corporation in violation of an international norm?
Kathleen M. Sullivan: Let me be clear. The question is not "could".
Stephen G. Breyer: No, no. I have read the reason why, as you point out in your briefs, the corporations are different in many countries as if they are not moral persons. And I have in my mind filled in the blanks on that, and I think I know what it refers to. All right. That's the rationale that kept them out of some of these treaties. And now the question would be, all right, are they always kept out no matter what? And I'm bringing up the two counterexamples I think were fairly strong, was Pirates Inc. But that's a joke example. And the other -- although it's a point. And the other is slavery. What about, what about that one?
Kathleen M. Sullivan: Corporate liability, even for norms, on which the international community agrees -- torture, genocide, piracy, slavery -- corporate liability is a substantive norm that is established by international law. And the nations of the world, for various reasons, have treated individuals and corporations differently. And Justice Kennedy, over and over and over again, it's not just the Respondent's brief at page 17 but the U.K. Netherlands brief, two of our most important allies, filed a brief of Respondents, saying at pages 11 through 15: There is no international norm applicable to corporations for violations of the human rights offenses here. Now the international community has many reasons for this. In 1998 when our own statute established the ICC, the signatories actually discussed whether to have criminal liability for corporations; and as the Scheffer amicus brief in support of Petitioners points out at page 18, they actually also discussed civil liability for corporations. And the nations of the world who created the ICC, one of the most important modern instruments for bringing about human rights prosecutions, declined to embrace jurisdiction over corporations.
Anthony M. Kennedy: Can you tell me why you think they did that? I mean, for us, the respondeat superior is so simple. Why is it a big deal in international law?
Kathleen M. Sullivan: Well, Justice Kennedy, there's many reasons. For one, a corporation involves many innocent stakeholders beyond the perpetrators. And the regime established at Nuremberg, if it established nothing else, established that it is individuals who are liable for human rights offenses. It pierced to the notion of hiding behind a state abstract entity, and held individuals, including individual businessmen from Alfred Krupp to 28 officials indicted from the I.G. Farben firm. But Nuremberg was about individual liability.
Ruth Bader Ginsburg: --What happened to I.G. Farben? I thought it was dissolved and its assets taken.
Kathleen M. Sullivan: Yes, Justice Ginsburg. I.G. Farben was dissolved by the control counsel law number 9 in 1945. It was a political act. It preceded any of the tribunals, either international or national. It was not until later that year that the international military tribunal began. It prosecuted no corporations. When the allies prosecuted perpetrators of the Nazi horrors in later cases, they prosecuted again only individual officers, not any corporations. There are two amicus briefs on the Nuremberg history: one in support of Petitioners, filed by Jennifer Green, and one in support of neither party filed by Jonathan Massey. Both of them agree on one proposition, and that is, that no corporation was prosecuted by either the international military tribunal in 1945 and 46 nor in any of the subsequent U.S. tribunals. In fact, in U.S. v--
Ruth Bader Ginsburg: But there's no -- there was no civil liability adjudicated in Nuremberg. It was about criminal.
Kathleen M. Sullivan: --That's correct, Your Honor. And to answer your question, when I.G. Farben was dissolved, it was part of denazification, decartelization, and a distraction of the Nazi war machine of which I.G. Farben was an integral part. It was practically viewed as an enemy state in and of itself. That is a prece -- so the precedent of Nuremberg, like the precedent of the ICTY, the ICTR, the ICC, all exclude liability for corporations, even for the most heinous offenses of the modern era. They focus liability, rather, on corporate officers. And Justice Kagan, we don't dispute that corporate officers can be held to account for these offenses assuming, Justice Alito, that we don't have concerns about extraterritoriality even as to individuals.
Elena Kagan: Well, it that's -- if that is true -- let me just take you back to this question of separating out direct corporate liability from vicarious corporate liability. Because it is clear -- one question is, is there a substantive international law obligation? But there is another question which would not be an international law question, which is, a remedial question. Remedies are addressed by common law rather than -- American common law rather than by international law. So why shouldn't we look at the vicarious liability question as essentially a question about the scope of the appropriate remedy once an international law violation has been found?
Kathleen M. Sullivan: Justice Kagan, you should look at questions of corporate liability. Like questions of aiding and abetting liability. Like questions of individual private liability as opposed to state actor liability. You should look at all of those questions as substantive questions answered by international law. And that's because footnote 20 of Sosa says you look to whether international law extends liability to the perpetrator being sued. You can't just find an act out there and fan out to anyone in the entire world, including consumers pumping gas in Ohio, and say there's been an act of international law violation. It's a question is proof.
Elena Kagan: But the question of who can sued is a remedial question.
Kathleen M. Sullivan: It is not.
Elena Kagan: The question of who has an obligation is a substantive question.
Kathleen M. Sullivan: Respectfully, Justice Kagan, we disagree. The question of who may be sued is fundamentally part of the question of whether there has been a tort committed in violation of the law of nations. It would read the verb "committed" out of the statute. If you just said find a violation of the law of nations anywhere and then apply it to whoever you want.
Elena Kagan: To give you an example, the tort in violation of the law nations has been committed. It has been committed by the corporate agent. And the question then is, can one hold the corporation responsible for that tort. And that seems to be a question of enforcement, of remedy; not of substantive international law.
Kathleen M. Sullivan: Justice Kagan, we respectfully disagree. That is a question of substantive law. Think about a domestic analogy. Look to the restatement of conflicts. You would ask whether -- you would not look to foreign law to determine a question of respondeat superior or contribution or indemnity. You would not look to foreign law to determine whether, in the words of the restatement, one person is liable for the tort of the other. You would look to the law of the place of misconduct or the place of where the corporation is headquartered. Foreign law determines in this case whether you had could have civil remedies rather than criminal. We concede that the ATS allows a civil remedy where the world would impose only criminal liability. That's because civil liability versus criminal liability, that's a matter of remedy. So would be the amount of damages. So would be the choice of compensatory or punitive damages. Those are matters of remedy for domestic law to decide.
Ruth Bader Ginsburg: If you look to the law of the place where the corporation is headquartered, well, suppose that has a typical respondeat superior liability says corporations are liable for the acts of their agents. So -- and most -- correct me if I am wrong, I think most countries in the world have such a notion that corporate -- corporations are responsible for the acts of their agents. So how does that -- looking to the law where the corporation is headquartered, where does that get you when that country has the very same law that we do, that yes, corporations are liable for the acts of their agents?
Kathleen M. Sullivan: Justice Ginsberg, respectfully, we don't think the world is all of one when it comes to issues of corporate responsibility for the acts of its agents. If you look at the ICJ -- sorry, if you look at the Rome Statute, the Rome Statute itself has very particular sections about when an -- a corporate superior is liable for the actions of a corporate inferior. It looks to a knowledge and deliberate indifference standard. Not every nation of the world agrees on what standard must -- there must be for even attributing the agent's act at the bottom of the corporate hierarchy to a senior officer, much less to the corporation as an entity. In answer to your question about -- earlier about respondeat superior, Justice Kagan, the only way a corporation can do anything is through the acts of human beings; thus there is always the question when it comes to corporate liability to ask how to attribute the action of the human beings who work for the corporation to the corporation. And we respectfully submit that Sosa footnote 20 commits that question, as does the ATS itself, to international law. Yes?
Anthony M. Kennedy: Well, I wonder if you don't concede away too much, when you say well, there is a difference in substance and -- and remedy and questions of jury trial, damages and so forth. That's domestic. Those were the concerns that the U.K. and the Netherlands addressed in their brief as saying why corporations shouldn't be liable for acts committed on foreign -- foreign territories. That was the whole reasoning of -- of -- of the U.K. brief.
Kathleen M. Sullivan: Justice Kennedy, I agree completely on what may be very clear on one thing. I've addressed only step one of Sosa, which is, does international law provide for a specific universal and obligatory norm of corporate liability. It does not. In fact it refutes it. The Rome Statute rejected liability for corporations. The jurisdictional statutes of the ICTY and the ICTR apply jurisdiction only to natural persons. The international community at step one has rejected it. But Justice Kennedy, it's very important that Sosa puts a second screen into your inquiry. You must ask if the second step -- even if international law had provided any source of corporate liability, which it does not, you would still have to ask: Footnote 30 of Sosa says it's a higher bar. Should Federal common law, should Federal common law now embrace these kinds of actions? And the answer is no. Even if you found this were a question of domestic remedy, we think you cannot -- this is a question of substance. But even if this were a question of -- domestic remedy, you should not find liability for corporations for the same reasons you rejected corporate liability in Malesko.
Ruth Bader Ginsburg: Ms. Sullivan, I'm -- in Sosa as I understand it, it's all about what is the conduct that falls under this law of nations. It is not about who is the actor subject to that law. Sosa is dealing with what kinds of conduct come within the Alien Tort Statute. It -- it doesn't consider the question of what actor; that wasn't before the Court. What was before the Court is what kind of activity violates, is contrary to the law of nations.
Kathleen M. Sullivan: Justice Ginsburg, respectfully we disagree, and so do all the courts of appeals who have addressed the question of aiding and abetting liability. Every court of appeals save one, including the Ninth Circuit and the DC Circuit, which disagreed with us on the outcome, said that the question of whether international law prohibits liability for aiding and abetting is to be determined by international law. The second--
Stephen G. Breyer: You could -- you could -- first, maybe you addressed this case. There was a case called Skinner v. East India Company.
Kathleen M. Sullivan: --Yes, Your Honor. That was under English tort law, 1666.
Stephen G. Breyer: Okay, all right. Now -- what I'm thinking of, is if you go through the rationale, as you find some instances where individuals could in fact violate an international law norm, and then you find a lack of a reason why a corporation couldn't do the same. Now in that kind of category, could the Court say we're interpreting Federal common law here to determine who can be sued under this statute? That's the remedial part.
Kathleen M. Sullivan: You may--
Stephen G. Breyer: And so what we are saying is that there is a -- in certain circumstances there could be a suit against your corporation. You would have to be careful, because you recognize that by creating a -- a suit against your corporation you are saying every country in the world could do the same. And -- and therefore, but maybe there are instances of like, universal jurisdiction recognized under international law, where you could be pretty certain no harm would be done by that. And so what I'm thinking of is -- is a way of enforcing it.
Kathleen M. Sullivan: --Justice Breyer, first we disagree that the question of who may be sued is a question of enforcement. We think that bridge--
Stephen G. Breyer: No, I--
Kathleen M. Sullivan: --was crossed in Sosa. And as I was saying to Justice Ginsburg, in all the cases that hold, all the courts of appeals agree that who may be liable, just primary actors or also aiders and abetters, is determined by international law as a question of substance. So we disagree with the premise. But to answer Your Honor's question, the Federal common law still should not fly in the face of Congress, and I think the important question in your hypothetical is who is the "you"? As Justice Scalia just pointed out, Congress could amend the ATS tomorrow to provide for a Federal common -- a Federal statutory cause of action against corporations. But the one time Congress spoke to the very question at issue here, it held the diametric opposite. Congress in the TVPA rejected corporate liability by choosing the term "individuals" rather than "persons". And I realize, Mr. Chief Justice, that is the next case, but we think there is really the answer that the TVPA excludes corporations is compelled, and the U.S. agrees. So Your Honor, the question is not what should Federal courts do in the abstract, it's what should Federal courts do when there is exact statutory decisionmaking by the political branches that has gone the other way. In maritime law in Miles v. Apex, you didn't -- you didn't decide to go contrary to Congress in the Jones Act; you said if there is a Jones Act statutory statement about wrongful death, we should follow it in Federal common law. Similarly here, even if the international community thought there was anything to corporate liability -- which it doesn't, it disagrees; our two allies the U.K. and Netherlands disagree, and Germany has filed a brief saying it also disagrees with the ATS as it has been applied -- even if there was international consensus, you would still have to ask should the Federal courts, through free-form Federal common law making, do the opposite of what Congress is saying?
Stephen G. Breyer: --Well, we know the way to do it. I mean, in Skinner, even if it was English common law, the court reasons -- it says the taking of the ship on the high seas was "odious and punishable by all laws of God and man. " So we -- could you not say, where an action is forbidden by the international law, and it is punishable or -- by all laws of God and man, in such a circumstance there being no reason to deny corporate liability here, even under the moral person rule, it -- we interpret the Federal common law to permit that remedy?
Kathleen M. Sullivan: Well, Your Honor, the ATS has language that says the tort must be committed in violation of the law of nations. So although, Justice Ginsburg, it doesn't specify who may be the defendants, it does point us to the law of nations to figure out what the law of nations thinks about who may be the defendants, and the law of nations is uniform. It rejects corporate liability. So to find a Federal common law cause of action here is to fly in the face of both the international community, with all the foreign policy consequences Justice Kennedy referred to earlier, if as Mr. -- as the Chief Justice said earlier, the point of the ATS was to stop war, by making sure there was a forum for the Marbois incident, so that France wouldn't think it had to go to war on us to stop the offense ti its sovereignty -- but it will it provoke war to out ahead of the international, foiling the purpose of the ATS. But also, and this is--
Elena Kagan: Ms. Sullivan, could I take you back--
Ruth Bader Ginsburg: I think it has taken that into account. You are just representing the corporations to say what is in the interests of the United States, when the United States representative told us they think that individuals and corporations are both subject to suit.
Kathleen M. Sullivan: --Your Honor, respectfully, we -- we accept that the United States here before you today doesn't speak to the foreign -- foreign policy consequences of this kind of ATS liability. And we haven't even gotten to the alternative ground, Justice Alito and the Chief Justice referred to earlier, which is Charming Betsy canon says don't lightly construe your law to offend international law. But just back to the -- the -- the United States, I respectfully suggest you should look to the TVPA, rather than simply to what the United States says here today. And the TVPA, which is Congress interpreting--
Elena Kagan: --Well, the TVPA is one limited statute dealing with one particular category of offense, and it was specifically meant to supplement, not to supplant, the ATS. So between those two things, the fact that it's limited to torture, and that there was no design to supplant the ATS, I guess I think that if your best shot is the TVPA, that's a -- that's a weak one.
Kathleen M. Sullivan: --Well, far -- it's -- it's one of many sources, Your Honor. Just to go back to the key point about international community. The international community -- Justice Breyer says don't just look for adjudicated opinions, but every convention for every international tribunal excludes corporations. Look to the U.N. process. The Petitioners make a great deal out of the U.N. process that's taken place since 2007. We cite the U.N. special representative, saying "I have looked at the international human rights instruments that are out there, and I find no basis-- "
Elena Kagan: Miss Sullivan, if I asked you--
Kathleen M. Sullivan: --"for corporate liability". That's the U.N., not Congress.
Elena Kagan: --You -- you said the international community draws this line. And as far as I can see, the international sources are simply silent as to this question. So if I said to you, Miss Sullivan, I want to go back and read the best thing you have saying that the international law sources draw this line, what do I read?
Kathleen M. Sullivan: Read first of all the Rome Statute, 1998, and the legislative history.
Elena Kagan: But the Rome Statute is different, because the Rome Statute is about criminal liability. And we know that the Rome Statute was meant to complement many international states' laws which in fact do not hold corporations criminally liable domestically.
Kathleen M. Sullivan: Read -- but the Rome Statute also rejected civil liability. That's in the Scheffer brief. The Scheffer amicus brief. He was our representative there, and he said civil liability was considered but rejected. So the Rome Statute rejected either corporate or criminal liability for corporations under the new ICC. The ICC -- the ICTY, the convention against torture itself, and--
Ruth Bader Ginsburg: I thought they re -- rejected civil liability for everyone. It wasn't limited to corporations.
Kathleen M. Sullivan: --Well, Justice Ginsburg, we don't -- we agree that there's no civil liability for human rights offenses. The answer to Justice Alito's question at the beginning, is there any other nation in the world that provides for civil liability for human rights violations, the answer is no, there is no other nation in the world.
Elena Kagan: Yes, but that's for individuals as well as for corporations--
Kathleen M. Sullivan: That's correct. But for human rights violations.
Samuel A. Alito, Jr.: Yes. Is there an Article III source of jurisdiction for a lawsuit like this?
Kathleen M. Sullivan: None other than the ATS, Your-- Honor. If -- there--
Samuel A. Alito, Jr.: What's the constitutional basis for a lawsuit like this, where an alien is suing an alien?
Kathleen M. Sullivan: --The -- well, there's no alien diversity jurisdiction. So -- because an alien is suing an alien. And there is a good argument you could dispose of this case, but not all the other ATS cases, by simply holding there's no alien diversity jurisdiction here. And the ATS can't have been viewed as displacing Congress's intent to limit jurisdiction at the time. That would dispose of this case, and other cases involving foreign corporations sued by other plaintiffs. Cases likes Talisman and Nestle and Rio Tinto. But we respectfully urge you to reach a broader ruling, which is that corporate liability is foreclosed both by the uniform practice -- the uniform practice, not just adjudications -- of the nations of the world--
Stephen G. Breyer: Okay. You're now beginning one additional thing, that the corporate rule that you're about to cite shows that many people believe there shouldn't be a remedy against a corporation because they're not moral persons. Why does it show that the corporation couldn't violate the substantive rule? Please.
Kathleen M. Sullivan: --Your Honor, we do not urge a rule of corporate impunity here. Corporate officers are liable for human rights violations and for those they direct among their employees. There can also be suits under State law or the domestic laws of nations, but there may not be ATS Federal common law causes of action against corporations. Thank you, Your Honor.
John G. Roberts, Jr.: Thank you, counsel. Mr. Hoffman, you have 5 minutes remaining.
Paul Hoffman: Thank you. Let me just make a few quick--
Sonia Sotomayor: For all the reasons Justice Kagan mentioned, that the TVPA is not a limiting source, and can be viewed as a supplemental source. But there does appear to be a little bit of incongruity, that aliens can sue corporations for acts against other aliens, but American citizens under the TVPA might not be able to sue corporations. How do we deal with that under--
Paul Hoffman: --There are a number of -- of differences between the TVPA and -- and the Alien Tort Statute apart from that. I mean, for example, the Alien Tort Statute applies to a much broader range of international human rights violations. Congress decided to legislate in those areas for the reasons that it decided to do that. The one thing that's clear, as -- as Justice Kagan said, is that the Torture Victim Protection Act was designed to -- to establish the -- or to make even stronger the Filartiga precedent, and shielded from analyses that challenged its bases, and was -- was not intended to restrict the Alien Tort Statute in any way. And obviously, the next case will discuss in greater detail whether the TVPA applies to corporations or not. If -- I don't know. If I could just make a couple of additional points. If -- if it was true that international law barred corporate liability, then our friends the United Kingdom and Netherlands have violated international law by passing legislation that imposes criminal liability on corporations for violating genocide crimes against humanity, and war crimes. And I think that brief makes it pretty clear that whatever they're saying, that -- if -- if the Alien Tort Statute is a domestic enforcement of international law, then their views don't apply. And -- and -- and this is a tort statute. That's -- there was a meaning to torts. Skinner's case, for example, was a tort not only under English common law, it was -- it was a tort in violation of the law of nations. It was robbery on the sea. The law of nations was incorporated in English common law just as it was in the founding in our country. And under the Peck heyday, it is still a part of our land -- the law of our land. "Tort" meant to the founders "tort remedies". It meant -- it meant that the means of enforcement would be done by the common law. That's all that was available then, it's all that's available now. And -- and international law places no restriction on the way domestic jurisdictions enforce international law. There is a general principle law of corporate civil liability for all of the things that we allege in this case. In every legal system in the world, one can get redressed for this kind of thing. Countries don't necessarily call it a violation of the law of nations. They didn't fashion the statute the way our founders did for the reasons that they did--
John G. Roberts, Jr.: I'm sorry -- in every nation in the world, you can get redress for this sort of thing. But I thought you told us earlier that there was no place where this suit could be brought--
Paul Hoffman: --No, no. If--
John G. Roberts, Jr.: --in other words, a suit by an -- an alien against another alien for conduct that takes place overseas.
Paul Hoffman: --Well, what I'm suggesting -- I don't know whether in every domestic jurisdiction, the extraterritoriality issue is taken in this same way. What I'm suggesting is that for these kinds of acts, you can get redress against the corporation within every legal system. Now, not every legal system -- I don't know every legal system with respect to the extraterritoriality issue.
John G. Roberts, Jr.: Well, that just gets back to your basic submission, which is you define the international norm based on the act rather than the entire issue that's going to be litigated, which includes both remedy and actor.
Paul Hoffman: Well, what -- what -- what we would suggest is that international law does not distinguish with respect to actor, at least in -- with respect to these four norms, if we're going by a norm-by-norm basis. These acts -- these norms are defined in ways that human beings and corporations can violate. Privilege--
Antonin Scalia: What's your position -- what's your position on aiding and abetting? Is that -- is that a matter of our domestic law or -- or would -- would we track international law on that?
Paul Hoffman: --The lower courts have treated it in different ways. I think that most of the courts now have found that aiding and abetting is--
Antonin Scalia: I don't care about the courts. I care about you. What's your position on aiding and abetting?
Paul Hoffman: --I think that -- that aiding and abetting could be viewed as a conduct regulating norm, that it actually applies to the things that can be done to violate the norm. And therefore, international law would apply to that. I think my -- my time is up.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.